Exhibit 10.2

EXECUTION VERSION

AGREEMENT

This Agreement, dated as of April 15, 2010, is by and among Alloy, Inc., a
Delaware corporation (the “Company”), and John B. Kleinheinz, an individual
resident of New York (“Kleinheinz”), and the entities signatories hereto
(collectively with Kleinheinz, the “Kleinheinz Group”).

WHEREAS, the Company and the Kleinheinz Group have determined that the interests
of the Company and its stockholders would be best served by adding new directors
to the Company’s Board of Directors on the terms and conditions set forth in
this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereby agree as
follows:

1. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Kleinheinz Group. Each of the members
of the Kleinheinz Group severally, and not jointly, represent and warrant with
respect to himself or itself as follows as of the date hereof:

(a) Such party has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such party, if an entity, has the limited partnership or
limited liability company power and authority, as applicable, to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such member of the Kleinheinz Group, constitutes a valid and binding
obligation and agreement of such party, and is enforceable against such party in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors and subject to
general equity principles.

(c) Such party is the “beneficial owner” of a number of shares of Common Stock
as set forth on the cover page relating to such member in the Schedule 13D filed
by the members of the Kleinheinz Group with the Securities and Exchange
Commission (the “SEC”) on December 18, 2009, as amended through and including
Amendment No. 1 thereto dated March 17, 2010 (the “Schedule 13D”). Except for
those Affiliates and Associates of such member with respect to whom a cover page
is included in the Schedule 13D, no other Affiliate or Associate of such member
beneficially owns any shares of Common Stock.

(d) The execution, delivery and performance of this Agreement by each member of
the Kleinheinz Group does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to him or it, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which he or it is a party or by which he or it is bound.

3. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate by reason of the fact that a principal of
any member of the Kleinheinz Group serves as a member of the board of directors
or similar governing body of such concern, (ii) such member of the board of
directors or other similar governing body of such concern or (iii) any entity
which is an Associate solely by reason of clause (1) of the definition of
Associate in Rule 12b-2; the terms “beneficial owner” and “beneficial ownership”
shall have the

 

- 2 -



--------------------------------------------------------------------------------

respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act; and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

(b) “Board” means the Board of Directors of the Company.

(c) “Common Stock” means the Common Stock of the Company, $0.01 par value.

(d) “Corporate Governance and Nominating Committee” means the Corporate
Governance and Nominating Committee of the Board.

(e) “Standstill Period” means the period from the date of this Agreement until
the earlier of:

(i) the date on which the Corporate Governance and Nominating Committee notifies
Kleinheinz pursuant to Section 4(g) below that it has not resolved to nominate
Matthew A. Drapkin (“Drapkin”) or the Additional Director for election to the
Board at the 2012 Annual Meeting;

(ii) the date of the 2012 Annual Meeting; or

(iii) such date, if any, as the Company has materially breached any of its
commitments or obligations set forth in Sections 1, 4(a), 4(b), 4(e), 4(f) and
4(g) of this Agreement (the “Principal Obligations”).

4. Election of Drapkin; Related Matters.

(a) As soon as reasonably practicable but in any event within five business days
from the date first listed above (the “Appointment Date”):

(i) In accordance with the Company’s amended certificate of incorporation and
amended and restated bylaws, the Board shall, if required to meet its
obligations pursuant to this Agreement, adopt a resolution increasing the size
of the Board by one director, to a total of nine directors, effective as of the
Appointment Date;

(ii) In accordance with the Company’s amended certificate of incorporation and
amended and restated bylaws, the Board shall elect Drapkin as a director of the
Company, effective as of the Appointment Date, to serve as a member of the class
of directors scheduled to be next elected at the 2012 Annual Meeting of
Stockholders; and

 

- 3 -



--------------------------------------------------------------------------------

(iii) The Board shall revise the powers of the Administration Committee to limit
the Administration Committee’s power to authorize acquisitions to acquisitions
which either individually or combined do not exceed $1 million in purchase price
during any fiscal quarter of the Company.

(b) After giving effect to Section 4(a) and a readjustment of the class years of
certain directors, as of the Appointment Date, the Board shall consist of the
following members (or their respective successors duly nominated in accordance
with the Company’s amended certificate, amended and restated bylaws and
Corporate and Governance Committee charter and procedures, and duly elected by
the Company’s stockholders):

 

Class of 2010

  

Class of 2011

  

Class of 2012

Anthony Fiore    Matthew C. Diamond    Matthew A. Drapkin Samuel A. Gradess   
Peter M. Graham    Jeffrey Jacobowitz* James K. Johnson, Jr.    Richard Perlman
   Edward Monnier

 

* Subject to separate agreement

(c) The members of the Kleinheinz Group who filed the Schedule 13D shall
promptly file an amendment to the Schedule 13D reporting the entry into this
agreement, amending applicable items to conform to their respective obligations
hereunder, appending or incorporating by reference this Agreement as an exhibit
thereto and indicating that the members of Kleinheinz Group have withdrawn from
the “group” (within the meaning of Section 13(d)(3) of the Exchange Act) which
filed the Schedule 13D. Such members of the Kleinheinz Group shall provide to
the Company a reasonable opportunity to review and comment on such amendment in
advance of filing, and shall consider in good faith the reasonable comments of
the Company.

(d) So long as the Company has complied and is complying with the Principal
Obligations, each member of the Kleinheinz Group shall cause all shares of
Common Stock owned of record and shall instruct the record owner, in case of all
shares of Common Stock beneficially owned but not of record, by it and their
respective Affiliates, as of the record date for the 2010 Annual Meeting of
Stockholders or the 2011 Annual Meeting of Stockholders, as the case may be, to
be present for quorum purposes and to be voted, and shall cause all shares of
Common Stock held by their respective Associates to be present for quorum
purposes and to be voted, in favor of all directors nominated by the Board for
election at the Company’s 2010 and 2011 Annual Meetings of Stockholders.

(e) Within the one year period following the 2010 Annual Meeting of
Stockholders, the Company and Drapkin shall agree on a qualified, independent
and experienced executive with a strong media background (a “Qualified

 

- 4 -



--------------------------------------------------------------------------------

Executive”) to be elected by the Board as a tenth member of the Board in the
Class of 2012 (the “Additional Director”), and in connection therewith and in
accordance with the Company’s amended certificate of incorporation and amended
and restated bylaws, the Board shall adopt a resolution increasing the size of
the Board by one director, to a total of ten directors, effective as of the
appointment date of such Additional Director. If the Additional Director leaves
the Board (whether by resignation or otherwise) before the conclusion of the
2012 Annual Meeting of Stockholders, the Company and Drapkin shall agree on a
replacement Qualified Executive to be elected within 60 days of such
resignation.

(f) The Company agrees that the Board shall only be increased at any time prior
to the conclusion of the 2012 Annual Meeting of Stockholders in connection with
the appointment of Drapkin and the Additional Director.

(g) At least 15 days prior to the first date upon which a notice to the
Secretary of the Company of nominations of persons for election to the Board or
the proposal of business at the 2012 Annual Meeting would be considered timely
under the bylaws of the Company, the Corporate Governance and Nominating
Committee will notify Kleinheinz whether it has resolved to recommend Drapkin
and the Additional Director for re-election to the Board at the 2012 Annual
Meeting.

5. Standstill.

Each of the members of the Kleinheinz Group agrees that, during the Standstill
Period and provided that Company has complied and is complying with the
Principal Obligations, he or it will not, and he or it will cause each of such
person’s Affiliates or agents or other persons acting on his or its behalf not
to, and will cause his or its respective Associates not to:

(a) submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board,
other than as expressly permitted by this Agreement ;

(b) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other members of the Kleinheinz Group or one or more Affiliates of a member
of the Kleinheinz Group with respect to the Common Stock currently owned as set
forth in Section 2(c) of this Agreement or to the extent such a group may be
deemed to result with the Company or any of its Affiliates as a result of this
Agreement;

 

- 5 -



--------------------------------------------------------------------------------

(c) solicit proxies or written consents of stockholders, or otherwise conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at the 2010 and 2011 Annual
Meetings of Stockholders;

(d) seek, in any capacity other than as a member of the Board, to call, or to
request the call of, a special meeting of the stockholders of the Company, or
seek to make, or make, a stockholder proposal at any meeting of the stockholders
of the Company or make a request for a list of the Company’s stockholders (or
otherwise induce, encourage or assist any other person to initiate or pursue
such a proposal or request) or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company,
except as expressly permitted by this Agreement;

(e) effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition or other business combination involving the Company or any of its
subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;

(f) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 4(d) or this Section 5, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Kleinheinz Group or their
Affiliates or Associates) to obtain any waiver, consent under, or amendment of,
any provision of this Agreement;

(g) publicly disparage any member of the Board or management of the Company;

 

- 6 -



--------------------------------------------------------------------------------

(h) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(i) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

It is understood and agreed that this Agreement shall not be deemed to prohibit
Kleinheinz from engaging in any lawful act in his capacity as a director of the
Company.

6. Non-public Information. The Company and the Kleinheinz Group agree that the
Kleinheinz Group will not receive non-public information from the Company
regarding the Company, unless the Company and the Kleinheinz Group have
separately entered into a non-disclosure agreement with respect to such
information prior to the Kleinheinz Group receiving such information.

7. Non-Disparagement. During the Standstill Period and for a period of one year
thereafter the Company shall not publicly disparage any member of the Kleinheinz
Group or any member of the management of the Kleinheinz Group.

8. Specific Performance. Each party hereto acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

9. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Delaware (and the
parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 13 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

 

- 7 -



--------------------------------------------------------------------------------

10. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

11. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

12. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section, or at such other address as is
provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section:

if to the Company:

Alloy, Inc.

151 West 26th Street

11th Floor

New York, NY 10001

Facsimile: (212) 244-4311

Attention: Chief Executive Officer

 

- 8 -



--------------------------------------------------------------------------------

with a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Facsimile: (212) 715-8000

Attention: Richard H. Gilden

if to the Kleinheinz Group or any member thereof:

Kleinheinz Capital Partners, Inc.

300 Commerce Street, Suite 1900

Fort Worth, Texas 76102

Facsimile: (817) 348-8010

Attention: Andrew J. Rosell

14. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[Signature page follows.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

ALLOY, INC. By:   /s/ Matthew Diamond  

Matthew Diamond

 

Chief Executive Officer

 

KLEINHEINZ CAPITAL PARTNERS, INC.

  By:   /s/ John B. Kleinheinz    

Name:

 

John B. Kleinheinz

   

Title:

 

President

  KLEINHEINZ CAPITAL PARTNERS LDC   By:   /s/ John B. Kleinheinz    

Name:

 

John B. Kleinheinz

   

Title:

 

Managing Director

  GLOBAL UNDERVALUED SECURITIES FUND, L.P.   By:   Kleinheinz Capital Partners,
Inc., its investment manager     By:   /s/ John B. Kleinheinz       Name:   John
B. Kleinheinz       Title:   President



--------------------------------------------------------------------------------

GLOBAL UNDERVALUED SECURITIES FUND (QP), L.P. By:   Kleinheinz Capital Partners,
Inc., its investment manager   By:   /s/ John B. Kleinheinz     Name:   John B.
Kleinheinz     Title:   President

GLOBAL UNDERVALUED SECURITIES FUND LTD. By:   /s/ John B. Kleinheinz   Name:  
John B. Kleinheinz   Title:   Director

GLOBAL UNDERVALUED SECURITIES MASTER FUND, L.P. By:   Global Undervalued
Securities, L.P., its general partner:   By:   Kleinheinz Capital Partners,
Inc., its investment manager     By:   /s/ John B. Kleinheinz       Name:   John
B. Kleinheinz       Title:   President JOHN B. KLEINHEINZ /s/ John B. Kleinheinz